 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago Bakery Employers' Labor CouncilandLocal UnionNo. 1, American Bakery & Confectionery Workers' Interna-tionalUnion,AFL-CIO,Petitioner.CaseNo. 13-RC-5953.July 22, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.'His rulings made atthe hearing are free from prejudicial error and are affirmed.Pursuant to Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers herein to a three-member panel[Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record, the Board finds :1.The Employer 2 is engaged in commerce within the meaning ofthe Act.2.The labor organization(s) named below claim(s) to representcertain employees of the Employer.33.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within Section 9 (c) (1)and Section 2 (6) and (7) of the Act.44.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All employees of the Employer's members, including group leaders,but excluding office employees, employees currently represented by1The instant case, which wasconsolidatedwith Cases Nos. 13-RC-5954, 5955, and5956 for hearing,is hereby severed therefrom for the purpose of decision and directionof election2 The Employer currently represents Burney Brothers,Inc. ; Gordan Baking Company ;New Process Baking Company ; Ward BakingCompany ; Schulze Baking Company ; andDolly Madison Cakes Division of InterstateBakeries,for their Chicago,Illinois, plants;and Continental Baking Company for its plants in Chicago and River Forest,Illinois,and Gary and Hammond, Indiana.3 Local UnionNo. 1, Bakery & Confectionery Workers'International Union of Americaintervenedon the basisof a recently expired contract with the Employer.A The Intervenor moved to dismiss the petition as untimely in reliance uponKearney ifTrecker Corp.,210 F. 2d 852 (C. A. 7). It contendsthat the Petitioner's alleged,seizureand use ofoffice buildingand equipment and the freezing of assets formerly held by theIntervenorwould give the Petitioneran unfair advantage in an election.There is liti-gation pending in the Illinois State courts over control of these assets.The Petitionerwas formedon February18, 1958, after disaffiliation action was taken by a majorityof the generalexecutive board of theIntervenor.Shortly thereafter,the Petitionertook possession of the office building,and, since then,it has used those facilities as itsown headquarters.However, itdoes not appear that the Petitioner has used any of theassets formerly held by the Intervenor for the purpose of coercing the latter'smembersto join the Petitioner,in the manner done inKearney & Trecker.In the circumstances,we find no impediment to an immediate election.The motion to dismiss is therefore herebydenied.SeeThe GreatAtlantic andPacific TeaCompany,120NLRB 656.121 NLRB No. 29. POLISHNATIONAL ALLIANCE OF THE UNITED STATES89other unions,professionalemployees, guards,and supervisors as de-fined in the Act.' '[Text of Direction of Election omitted from publication.]5 The parties stipulated that the appropriate unit Is that coveredby the expired con-tract.The unit as above describedis inconformity therewith.Polish National Alliance of the United States of North AmericaandHelen Paul.Case No. 13-CA-2483. July 23, 1958DECISION AND ORDEROn December 23, 1957, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.He also found that theRespondent did not engage in certain other unfair labor practicesas alleged in the complaint.'Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.The Re-spondent also requested oral argument.The request is hereby denied,as the record and brief, in our opinion, adequately present the issuesand positions of the parties.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.'The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the relevant findings of fact madeby the Trial Examiner, as indicated below, but not his conclusionsor recommendations.We do not agree with the Trial Examiner that the Respondentdiscriminatorily discharged Helen Paul, the complainant herein, inviolation of Section 8 (a) (3) of the Act. On the contrary, we areof the opinion that Paul was discharged for insubordination and notas a result of her union activities.Some background of the Respondent's organizational structure isnecessary for an understanding of the issue herein.The Respondent1As no exceptions were filed, we hereby adopt,without comment,the Trial Examiner'sfinding that the Respondent did not engage in surveillance of union meetings in violationof Section 8 (a) (1) of the Act.2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Bean and Jenkins].3In view of our disposition of this proceeding, we find it unnecessary to pass uponwhether the Trial Examiner properly rejected certain evidence proffered by the Respondent.121 NLRB No. 24.